Motion GRANTED; CONTINUING ABATEMENT Order filed June 2, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00144-CV
                                   ____________

              GARY WAYNE SPANGLER JUNIOR, Appellant

                                         V.

BRANDY L. LISS AS INDEPENDENT EXECUTRIX OF THE ESTATE OF
                MARY A. JAMES, DECEASED, Appellee


                       On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0081495-A

                    CONTINUING ABATEMENT ORDER

      On April 5, 2022 we abated this appeal and referred the dispute to
mediation. On May 24, 2022, appellant filed an agreed motion requesting that we
continue the abatement of this appeal to allow more time for mediation. That
motion is GRANTED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until August 5, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.